Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a national stage application of PCT/CN2017/114371, filed December 4, 2017, and claims benefit of foreign application CN201710678435.5, filed August 10, 2017.  Claims 1-7 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted December 10, 2020, is acknowledged wherein claims 3, 6, and 7 are amended.

Claim Objections
Claims 1-7 are objected to because of the following informalities:  The claims lack status identifiers.  Each claim should be clearly identified as (Original), (Currently Amended), (Previously Presented), or (Canceled).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the recitation of a use, without limitations specifically defining the claimed invention as either a process of using a particular compound, or as a composition of said compound suitable for an intended use, is not directed to a statutorily patentable invention.  Therefore the claims do not claim statutory subject matter.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: either, if the claims are intended to be interpreted as directed to a process of using fructose-1,6-bisphosphate, any method steps defining the process, or if the claims are directed to a composition of fructose-1,6-bisphosphate for a particular use, any structural elements defining the composition.  A claim to a use of a particular product for a particular purpose is not a proper definition either of a composition of matter or of a process, and is therefore not a complete description of a claimed invention.

Claims 2, 3, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Similarly, “comprising but not limited to,” in claim 3, and “or the like,” in claim 5 raise similar issues of indefiniteness by introducing limitations which may or may not in fact be limiting.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, these claims are directed to “Use of a composition of a fructose-1,6-bisphosphate and a blood concentration stabilizer thereof,” which is interpreted as claiming either a pharmaceutical composition comprising fructose-1,6-bisphospgate and a second compound which maintains the blood concentration of fructose-1,6-bisphosphate, or a method of treating a disease comprising administering such a composition to a subject in need thereof.
In view of Applicant’s disclosure and the state of the art, the disclosure does not convey possession of compositions or methods comprising all possible blood concentration stabilizers of fructose-1,6-bisphosphate, referred to herein as F16BP.  In general, it is known in the art that F16BP is a biological metabolite having many functions in vivo and being a promising therapeutic agent.  As described by Li et al. 2015 (Rational application of fructose-1,6-diphosphate: From the perspective of pharmacokinetics, Acta Pharm. 65 (2015) 147–157, reference included with PTO-892) F16BP is used in the treatment of ischemia. (p. 147 second paragraph) Study of the pharmacokinetics of this compound is 
Regarding Applicant’s disclosure, the hypoglycemic agents metformin and sitagliptin are demonstrated by experimental examples (e.g. example 14 on pp. 34-35) to be used as a therapeutic agent.  Examples 9-10 on pp. 28-30 demonstrate that metformin, sitagliptin, and insulin can increase the blood concentration of fructose-1,6-bisphosphate.  This disclosure demonstrates an effect of several compounds, all of which act to reduce blood glucose.  The disclosure does not explore any other classes of agents that might affect F16BP blood concentration besides hypoglycemic agents.  In view of the scope of the disclosure and the level of knowledge in the art, Applicant has provided adequate written description only for combinations wherein the blood concentration stabilizer acts by a similar mechanism to the ones tested or shares a significant common property, specifically wherein the stabilizer is a hypoglycemic agent.  Adequate written description is not present for the full scope of all possible blood concentration stabilizers.

s 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating specific metabolic disorders such as those related to ischemia and hypoxia, does not reasonably provide enablement for all possible metabolic disorders.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
	Nature of the invention:  While the claims are literally directed to a “use” of a compound, for the sake of prosecution they are interpreted as if they were directed to a method of using a combination of compounds to treat a disease, or to a pharmaceutical composition of two compounds with the intended use of treating a particular disease.  In order to be enabled for the full scope of the invention, one skilled in the art must reasonably be able to use the claimed therapeutic agents to treat the full scope of diseases claimed, namely metabolic disorders.
	The state of the prior art:  The prior art discloses that F16BP is an intermediate in glycolysis, and plays a role in energy metabolism in the cell.  Furthermore exogenous F16BP has been shown to affect a number of disorders.  For example Alva et al. (Reference included with PTO-892) discloses that F16BP has a neuroprotective effect and proposes several mechanisms by which this could occur.  Azambuja et al. 
	However, the full scope of metabolism in living organisms is vast, with many different metabolites and biological pathways existing.  Nothing in the art would suggest that the known role of F16BP in glycolysis, or its protective effect in certain cells under certain conditions, allows for it to correct any metabolic defect whatsoever.
	The relative skill of those in the art:  The relative skill in the art is high, implying a familiarity with the relevant literature and an ability to perform further experimentation to test and apply new therapeutic methods.
	The predictability or unpredictability of the art:  As discussed above, there exist many different metabolic pathways in living organisms, which interact in a complex manner with one another.  Therefore the fact that a particular compound can affect one point in metabolism, or can reverse a certain range of metabolic dysfunctions, is not predictive of its entire range of effects on the totality of metabolic pathways, and does not enable treatment of any metabolic disorder whatsoever.
	The Breadth of the claims:  The claimed invention is extremely broad, encompassing methods of treating any metabolic disorder whatsoever, arising from any metabolic pathway in any tissue.  Note that the term “metabolic” is so broad as to encompass any process involving the synthesis, degradation, or transformation of a biomolecule.  While claim 5 describes specific disorders to be treated, at the very least the term “psychobehavioral disorders” appearing in the list is a broad term encompassing any metabolic dysfunction affecting psychology or behavior, and therefore still encompasses an extremely broad, diverse array of diseases.
	The amount of direction or guidance presented:  Applicant’s disclosure is directed to the effect of hypoglycemia and hypoglycemic agents on the pharmacokinetics of F16BP.  The disclosure does not 
The presence or absence of working examples: Examples are given in the specification for a few biological effects of F16BP, related to cancer treatment, weight loss, and chemotherapy-induced neuralgia, for example.  These examples are not representative for treatment of every possible disorder that could be considered to be a metabolic dysfunction.
The quantity of experimentation necessary:  In order to practice the claimed invention for the full scope of metabolic disorders, one of ordinary skill in the art would have to determine the full scope of possible effects of F16BP on metabolism, and determine how it can be applied to any possible defect in metabolism.  Based on what is known in the art about the effects of F16BP, one skilled in the art would have to undertake an extensive program of novel experimentation in an unpredictable field of research.  As discussed above, the present disclosure concerns improvements to the pharmacokinetics of F16BP and does not provide any further extension to the understanding of one skilled in the art at to the scope of conditions treatable with this compound or allow for the prediction of new potential uses.  Therefore one skilled in the art would face an undue burden of unpredictable experimentation in order to practice the full scope of the invention.
Genentech, 108 F.3d at 1366, sates that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”
Therefore, in view of the Wands factors, as discussed above, particularly the unpredictability of the art and the lack of guidance or working examples, Applicants fail to provide information sufficient to practice the claimed invention for the dull scope of metabolic diseases and metabolic dysfunction related diseases.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang. (US pre-grant publication 2006/0034946, cited in PTO-892)
The claimed invention is directed to use of fructose-1,6-bisphosphate (F16BP) and a blood concentration stabilizer thereof in the manufacture of a medicament to treat metabolic disorders.  AS discussed previously, the claims do not actually define a statutorily patentable invention.  However, for the sake of prosecution they will be treated as if, at the very least, they encompassed pharmaceutical compositions comprising the two claimed agents with the intended use of treating metabolic disorders.
Claim 1 of Wang is directed to an irrigating solution for neurosurgical procedures comprising at least one component which can be insulin, in an artificial cerebrospinal fluid which can be considered to be a pharmaceutically acceptable excipient.  Claim 10 of Wang further claims the solution comprising an additional component which can be an intermediate of glycolysis such as fructose 1,6-bisphosphate.  P. 3 paragraphs 14-15 of Wang disclose that this solution is useful as an irrigating solution during neurosurgical procedures to protect tissue from ischemic injury, which falls within the scope of metabolic disorders in the instant claims.  With respect to the specific conditions recited in claim 5, this claim includes “cerebral hypoxia caused by cerebral hemorrhage and the like.” As discussed above, the phrase “cerebral hemorrhage and the like,” is indefinite, and it is unclear what weight should be given to 
For these reasons Wang anticipates the claimed invention.

Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eigenbrodt et al. (US pre-grant publication 2005/0054584, cited in PTO-892)
The claimed invention is directed to use of fructose-1,6-bisphosphate (F16BP) and a blood concentration stabilizer thereof in the manufacture of a medicament to treat metabolic disorders.  AS discussed previously, the claims do not actually define a statutorily patentable invention.  However, for the sake of prosecution they will be treated as if, at the very least, they encompassed pharmaceutical compositions comprising the two claimed agents with the intended use of treating metabolic disorders, and methods of treating a metabolic disorder comprising administering such compounds to a subject.
Eigenbrodt et al. discloses a composition of sugar phosphates for reducing weight and/or preventing delayed damage caused by diabetes mellitus. (p. 1 paragraphs 11-13) In one embodiment the composition is prepared as an intramuscular injection in combination with insulin. (p. 2 paragraph 15) The active substance can be elected from various compounds such as fructose-1,6-bisphosphate. (p. 2 paragraph 17) The compounds can further be combined with a pharmaceutically acceptable carrier. (p. 4 paragraph 37) Eigenbrodt et al. specifically discloses an intramuscular insulin injection solution comprising both one of the therapeutically active compounds in 0.25 parts to 10 parts weight of the solution (2.5% by weight) and a usual insulin solution. (p. 5 paragraph 48)
For these reasons Eigenbrodt et al. anticipates the claimed invention.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Eigenbrodt et al. as applied to claims 1-3, 5, and 7 above, and further in view of Espanol et al. (Reference included with PTO-892)
The disclosure of Eigenbrodt et al. is discussed above.  Eigenbrodt et al. does not disclose compositions or methods wherein the fructose-1,6-bisphosphate is trisodium fructose-1,6-bisphosphate octahydrate.
Espanol et al. discloses a study of fructose bisphosphate treatment of brain tissue. (p. 462 left column second paragraph) Fructose bisphosphate was obtained as trisodium fructose-1,6-bisphosphate octahydrate. (p. 463 left column second paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use trisodium fructose-1,6-bisphosphate octahydrate as the active agent in the method of Eigenbrodt et al.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Espanol et al. discloses that this is a form of F16BP that is available to those of ordinary skill in the art.
Therefore the invention taken as a whole is prima facie obvious.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1-3 and 5 above, and further in view of Espanol et al. (Reference included with PTO-892)
The disclosure of Wang is discussed above.  Wang does not disclose compositions or methods wherein the fructose-1,6-bisphosphate is trisodium fructose-1,6-bisphosphate octahydrate.

It would have been obvious to one of ordinary skill in the art at the time of the invention to use trisodium fructose-1,6-bisphosphate octahydrate as the active agent in the method of Wang.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Espanol et al. discloses that this is a form of F16BP that is available to those of ordinary skill in the art.
Therefore the invention taken as a whole is prima facie obvious.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eigenbrodt et al. in view of Espanol et al. as applied to claims 1-5 and 7 above, and further in view of the FDA label for Humalog® (Reference included with PTO-892, herein referred to as Humalog) in view of WHO/BS/10.2143 - Working document QAS/10.381. (Reference included with PTO-892, herein referred to as WHO)
The disclosures of Eigenbrodt et al. and Espanol et al. are discussed above.  Eigenbrodt et al. in view of Espanol et al. does not disclose a composition or method wherein the concentration of F16BP to insulin is between 1:0.02 and 1:0.002.
Humalog discloses that the total daily insulin requirement may vary according to various factors but is typically between 0.5-1.0U/kg/day. (section 2.1) Insulin can also be administered as an intravenous solution between 0.1-1.0 U/mL. (section 2.4)
WHO discloses that one unit of insulin corresponds to 0.0347mg. (p. 2 first paragraph) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to determine the proper dosages of F16BP and insulin to administer to a subject for treating obesity or diabetes as described by Eigenbrodt et al., and furthermore to prepare a combined solution of these 
Therefore the invention taken as a whole is prima facie obvious.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	6/4/2021